DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	A review of the specification appears to provide structural support (fig. 2, fig. 7, determination of sets of beams from first TRP and second TRP, paragraphs 0036-0042) and algorithm for implementing the means plus function (i.e., processor/block 810, 820 as means for determining and transmitting, fig. 7 to fig. 8, determination of a set of beams based on uplink beam indication that is not configured, paragraphs 0073-0114).

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-2, 11, 18, 24-25, 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marinier et al (US 2020/0145079 A1).

		Regarding claim 1, Marinier et al (US 2020/0145079 A1) discloses a method of wireless communication (fig. 4, UE 402 that is communication with multiple TRPs (TRP 1, TRP 2), section 0061-0068) performed by a user equipment (UE) (fig. 4A, UE 402 in communication with multiple TRPS, see, the UE operates with multiple beams/beam processes for uplink transmission, section 0061-0068), comprising: determining a set of beams (see, beam selection/the UE is configured to determine set of beams in  relation  DCI signaling/multiple beams processes, section 0198, 0210/beam selection process), for which a corresponding uplink beam indication is not configured (see, default beam process for downlink and uplink transmission in the absence of a specific configuration, section 0047-0049), associated with a set of transmit-receive points (TRPs) (fig. 4, UE 402 that is communication with multiple TRPs (TRP 1, TRP 2)/ the UE is configured with multiple beam processes in relation to TRP 1, TRP 2,  section 0049-0050, 0068) based at least in part on at least one of a downlink control information (DCI) configuration (see, beam selection/the UE is configured to determine set of beams in  relation  DCI signaling/multiple beams processes, section 0198, 0210, 0087), a transmission configuration indicator (TCI) codepoint mapping, a control resource set (CORESET) configuration, or a TRP index, wherein the set of beams includes a sounding reference signal (SRS) beam (see, SRS relating uplink beams from downlink control information, section 0107, 0113, 0120) or a physical uplink control channel (PUCCH) beam;  and communicating with the set of TRPs using the set of beams based at least in part on determining the set of beams (section 0049-0053, 0068, 0114, the UE communicates in the UL using selected beam from the multiple beams processes/multiple beams with TRPs as shown in fig. 4).
 
	Regarding claim 2, Marinier ‘079 discloses the method of claim 1, wherein the set of beams includes a pathloss reference signal (fig. 4, path loss conditions in relation to beam forming that UE can estimate, section 0025-0026, 0050-0053, 0141-0142).
 
	Regarding claim 11, Marinier et al (US 2020/0145079 A1) discloses the method of claim 1, wherein determining the set of beams comprises: determining, for a TRP of the set of TRPs (fig. 4A, UE 402 in communication with multiple TRPS, see, the UE operates with multiple beams/beam processes for uplink transmission, section 0061-0068),  a beam, of the set of beams, based at least in part on a corresponding beam for receiving a physical downlink shared channel (PDSCH) (see, selection of beams by the UE based on measurements related to downlink reference signals, section 0010, 0055, 0065, 0123).
Regarding claim 18, Marinier ‘079 discloses the method of claim 1, wherein determining the set of beams comprises: determining, for a TRP of the set of TRPs (fig. 4A, UE 402 in communication with multiple TRPS, see, the UE operates with multiple beams/beam processes for uplink transmission, section 0061-0068), a beam, of the set of beams, based at least in part on a pathloss reference signal (see, beam selection based on path loss measurement on a downlink reference signal, section 0123-0125). 
 
	Regarding claim 24, Marinier ‘079 discloses a user equipment (UE) for wireless communication (fig. 4A, fig. 7E, the UE/WTRU 102 that in communications with multiple TRPs, section 0061-0068) comprising: a memory (fig. 7E, WTRU 102,  memory 130 coupled to the processor 118, transmit/receive element 122/RF transceiver, section 0307-0320);  and one or more processors operatively coupled to the memory (fig. 7E, WTRU 102,  memory 130 coupled to the processor 118, transmit/receive element 122/RF transceiver, section 0307-0320), the memory and the one or more processors (fig. 7E, WTRU 102,  memory 130 coupled to the processor 118, transmit/receive element 122/RF transceiver, section 0307-0320) configured to: determine a set of beams (see, beam selection/the UE is configured to determine set of beams in  relation  DCI signaling/multiple beams processes, section 0198, 0210/beam selection process), for which a corresponding uplink beam indication is not configured (see, default beam process for downlink and uplink transmission in the absence of a specific configuration, section 0047-0049), associated with a set of transmit-receive points (TRPs) (fig. 4, UE 402 that is communication with multiple TRPs (TRP 1, TRP 2)/ the UE is configured with multiple beam processes in relation to TRP 1, TRP 2,  section 0049-0050, 0068)  based at least in part on at least one of a downlink control information (DCI) configuration see, beam selection/the UE is configured to determine set of beams in  relation  DCI signaling/multiple beams processes, section 0198, 0210, 0087), a  transmission configuration indicator (TCI) codepoint mapping, a control see, SRS relating uplink beams from downlink control information, section 0107, 0113, 0120) or a physical uplink control channel (PUCCH) beam;  and communicating with the set of TRPs using the set of beams based at least in part on determining the set of beams (section 0049-0053, 0068, 0114, the UE communicates in the UL using selected beam from the multiple beams processes/multiple beams).
 
	Regarding claim 25, Marinier ‘079 discloses the UE of claim 24, wherein the set of beams (see, beam selection/the UE is configured to determine set of beams in  relation  DCI signaling/multiple beams processes, section 0198, 0210/beam selection process)includes a pathloss reference signal (fig. 4, path loss conditions in relation to beam forming that UE can estimate, section 0025-0026, 0050-0053, 0141-0142).

		Regarding claim 29,  Marinier ‘079 discloses a non-transitory computer-readable medium storing a set of instructions (fig. 7E, WTRU102/UE which includes RAM/memory 130 which stores  instructions/data executed by processor 118, section 0313-0322) for wireless communication (fig. 4A, UE 402 in communication with multiple TRPS, see, the UE operates with multiple beams/beam processes for uplink transmission, section 0061-0068),, the set of instructions (fig. 7E, WTRU102/UE which includes RAM/memory 130 which stores  instructions/data executed by processor 118, section 0313-0322)  comprising: one or more instructions that, when executed by one or more processors (fig. 7E, WTRU102/UE which includes RAM/memory 130 which stores  instructions/data executed by processor 118, section 0313-0314, 0322)  of a user equipment (UE) (fig. 4A, UE 402 in communication with multiple TRPS, see, the UE operates with multiple beams/beam processes for uplink transmission, section 0061-0068), cause the UE to: determine a set of beams (see, beam selection/the UE is configured to determine set of beams in  relation  DCI signaling/multiple beams processes, section 0198, 0210/beam selection process), for which a corresponding uplink beam indication is not configured (see, default beam process for downlink and uplink transmission in the absence of a specific configuration, section 0047-0049), associated with a set of transmit-receive points (TRPs) (fig. 4, UE 402 that is communication with multiple TRPs (TRP 1, TRP 2)/ the UE is configured with multiple beam processes in relation to TRP 1, TRP 2,  section 0049-0050, 0068) based at least in part on at least one of a downlink control information (DCI) configuration (see, beam selection/the UE is configured to determine set of beams in  relation  DCI signaling/multiple beams processes, section 0198, 0210, 0087), a transmission configuration indicator (TCI) codepoint mapping, a control resource set (CORESET) configuration, or a TRP index, wherein the set of beams includes a sounding reference signal (SRS) beam (see, SRS relating uplink beams from downlink control information, section 0107, 0113, 0120) or a physical uplink control channel (PUCCH) beam;  and communicating with the set of TRPs using the set of beams based at least in part on determining the set of beams (section 0049-0053, 0068, 0114, the UE communicates in the UL using selected beam from the multiple beams processes/multiple beams).
 
		Regarding claim 30, Marinier ‘079 discloses an apparatus for wireless communication (fig. 4A, UE 402 in communication with multiple TRPS, see, the UE operates with multiple beams/beam processes for uplink transmission, section 0061-0068), comprising: means for determining (fig. 4A, fig. 7E, processor 118 coupled to the transceiver 102, configured to process/decode received signals/beams processes, section 0307-0322, section 0061-0068 )  a set of beams, for which a corresponding uplink beam indication is not configured (see, default beam process for downlink and uplink transmission in the absence of a specific configuration, section 0047-0049), associated with a set of transmit-receive points (TRPs) based at least in part on at least one of a downlink control information (DCI) configuration (see, beam selection/the UE is configured to determine set of beams in  relation  DCI signaling/multiple beams processes, section 0198, 0210, 0087), a transmission configuration indicator (TCI) codepoint mapping, a control resource set (CORESET) configuration, or a TRP index, wherein the set of beams includes a sounding reference signal (SRS) beam (see, SRS relating uplink beams from downlink control information, section 0107, 0113, 0120) or a physical uplink control channel (PUCCH) beam;  and means for communicating (fig. 4A, fig. 7E, see, transceiver 120/RF antenna 122 coupled to processor 118 of the UE/WTRU used for uplink and downlink transmissions with multiple TRPs, section 0313-0322)  with the set of TRPs (fig. 4, UE 402 that is communication with multiple TRPs (TRP 1, TRP 2)/ the UE is configured with multiple beam processes in relation to TRP 1, TRP 2,  section 0049-0050, 0068)  using the set of beams based at least in part on determining the set of beams (section 0049-0053, 0068, 0114, the UE communicates in the UL using selected beam from the multiple beams processes/multiple beams).


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 3, 11-14, 17,  22-23, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al (US 2020/0145079 A1) in view XI et al (US 2020/0288479 A1, PCT: November 15, 2018).

Marinier ‘079 discloses all the claim limitations but fails to explicitly teach: Regarding claim 3, the method of claim 1, wherein the corresponding uplink beam indication includes a spatial relationship or an uplink transmission configuration indicator state. 
 However, XI ‘479 from a similar field of endeavor (see, the use of default beam and default beam Y which can be determined or used for monitoring of CORESET, section 0119) discloses: Regarding claim 3, the method of claim 1, wherein the corresponding uplink beam indication includes a spatial relationship (see, from the DCI decoding, the WTRU  obtains TCI information, beam switching, determining of spatial parameter, section 0107-0110, 0114, 0125, 0133) or an uplink transmission configuration indicator state (Section 0107-0110, 00114, 0125-TCI associated with beam switching as in new beam).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for managing beam and determination of spatial parameters as taught by XI ‘966 into wireless method and apparatus for determining beams set based on DCI signaling of Marinier ‘079.  The motivation would have been to provide selection of beam (section 0003).

	Regarding claim 11, Marinier et al (US 2020/0145079 A1) discloses the method of claim 1, wherein determining the set of beams comprises: determining, for a TRP of the set of TRPs (fig. 4A, UE 402 in communication with multiple TRPS, see, the UE operates with multiple beams/beam processes for uplink transmission, section 0061-0068), a beam (see, selection of beams by the UE based on measurements related to downlink reference signals, section 0010, 0055, 0065, 0123) but fails to explicitly teach: a beam, of the set of beams, based at least in part on a corresponding beam for receiving a physical downlink shared channel (PDSCH).
	However, XI ‘479 from a similar field of endeavor discloses: a beam, of the set of beams (see, beam selection procedure of TRP TX/WTRU RX beams within or more TRPs, the beam indication is received via PDSCH, section 0081-0084, 0123-beams determination), based at least in part on a corresponding beam for receiving a physical downlink shared channel (PDSCH) (see, beam selection procedure of TRP TX/WTRU RX beams within or more TRPs, the beam indication is received via PDSCH, section 0081-0084).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for managing beam and determination of 

	Regarding claim 12, Marinier ‘079 as modified by XI ‘479 discloses the method of claim 11, wherein the beam is selected based at least in part on a scheduling offset between a scheduling physical downlink control channel and a scheduled PDSCH being less than a beam switch latency threshold (XI, see, switching threshold scheduled offset in relation latency, and beam switching, section  0098-0099, see, switching to different beam with respect to PDCCH reception and PDSCH reception, switching based on scheduled offset being smaller than a threshold , section 0109).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for managing beam and determination of spatial parameters as taught by XI ‘479 into wireless method and apparatus for determining beams set based on DCI signaling of Marinier ‘079.  The motivation would have been to provide selection of beam (section 0003).
		  
	Regarding claim 13, Marinier ‘079 as modified by XI ‘479 discloses the method of claim 1, wherein determining the set of beams comprises: determining, for a TRP of the set of TRPs, a beam, of the set of beams (see, rejection above in view of Marinier), based at least in part on a quasi-co-location assumption of a CORESET (XI ‘479, beam indication related to TCI state and QLC, section 0080-0084). 

		Regarding claim 14, Marinier ‘079 as modified by XI ‘479 discloses the method of claim 1, wherein determining the set of beams comprises: determining, for a first TRP of the set of see, rejection above in view of Marinier), based at least in part on a TCI state of a scheduling physical downlink control channel associated with scheduling an aperiodic sounding reference signal or a PUCCH (Marinier, section 0206-UL-SCH, PUCCH overlapping in a slot, section 0081-0084-TCI states and for selection of beams).

	Regarding claim 22, Marinier ‘079 as modified by XI ‘479 discloses the method of claim 1, wherein determining the set of beams comprises: determining, for a TRP of the set of TRPs, a beam, of the set of beams (see, rejection above in view of Marinier), based at least in part on a medium access control (MAC) control element selection (XI, beam switching information being determined based MCA-CE message, section 0113, 0081-0084).
 
	Regarding claim 23, Marinier ‘079 as modified by XI ‘479 discloses the method of claim 1, wherein determining the set of beams comprises: determining, for a TRP of the set of TRPs, a beam, of the set of beams, based at least in part on an active TCI state of a physical downlink shared channel or a medium access control (MAC) selection (XI, see, beams switching /beam indication that is related to TCI state via the PDSCH, section 0081-0084, 0138-MAC-CE selection).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for managing beam and determination of spatial parameters as taught by XI ‘966 into wireless method and apparatus for determining beams set based on DCI signaling of Marinier ‘079.  The motivation would have been to provide selection of beam (section 0003).
	
Regarding claim 26, Marinier ‘079 as modified by XI ‘479 discloses the UE of claim 24, wherein the corresponding uplink beam indication includes a spatial relationship or an uplink transmission configuration indicator state (XI, see, from the DCI decoding, the WTRU  obtains TCI information, beam switching, determining of spatial parameter, section 0107-0110, 0114, 0125, 0133) or an uplink transmission configuration indicator state (Section, 0087 0107-0110, 00114, 0125-TCI associated with beam switching as in new beam).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for managing beam and determination of spatial parameters as taught by XI ‘966 into wireless method and apparatus for determining beams set based on DCI signaling of Marinier ‘079.  The motivation would have been to provide selection of beam (section 0003).

12.	Claims 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al (US 2020/0145079 A1) in view NOH et al (US 2021/0014931 A1, Foreign Priority: July 11, 2019).

	Marinier ‘079 discloses all the claim limitations but fails to explicitly teach:
	Regarding claim 6, the method of claim 1, further comprising: determining a multi-DCI configuration for the set of TRPs; and wherein determining the set of beams comprises: determining, for a TRP, of the set of TRPs, and based at least in part on determining the multi-DCI configuration, a beam, of the set of beams, used to receive a physical downlink shared channel (PDSCH) from the same TRP.
	Regarding claim 8, determining a multi-DCI configuration for the set of TRPs, wherein determining the set of beams comprises:

determining, for a TRP, of the set of TRPs, and based at least in part on determining the multi-DCI configuration, a beam, of the set of beams, based at least in part on a TCI state of a physical downlink shared channel beam.
	However, NOH ‘931 from a similar field of endeavor discloses: Regarding claim 6, the method of claim 1, further comprising: determining a multi-DCI configuration for the set of TRPs (see, multi-DCI based on multi-TRP operation, section 0298, line 1-5+, 0299-0301, 0302-0303, 0305-the UE performs operation) and wherein determining the set of beams  (see, determine the activated directions of beamforming in relation to TCI states, section 0301) comprises: determining, for a TRP, of the set of TRPs, and based at least in part on determining the multi-DCI configuration (noted: the determination is based on information associated with multi-TRP, section 0301, 0297), a beam, of the set of beams (section 0255-0256, 0295-0297, 0301-determination of beams from a TRP), used to receive a physical downlink shared channel (PDSCH) from the same TRP (see, reception and transmission via the PDCSH from TRP, section  0279-0281, fig. 11-12, TCI states for the PDSCH and DCI beam selection).

 In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for selection of beams associated with TCI states as taught by NOH ‘931 into wireless method and apparatus for determining beams set based on DCI signaling of Marinier ‘079.  The motivation would have been to cooperative communication based on determined TCI states related to TRPs (section 0007, 0011).
	
	Regarding claim 8, determining a multi-DCI configuration for the set of TRPs (see, multi-DCI based on multi-TRP operation, section 0298, line 1-5+, 0299-0301, 0302-0303, 0305-the UE performs operation), wherein determining the set of beams (see, determine the activated directions of beamforming in relation to TCI states, section 0301)  comprises: determining, for a TRP, of the set of TRPs, and based at least in part on determining the multi-DCI configuration (noted: the determination is based on information associated with multi-TRP, section 0301, 0297), a beam, of the set of beams (section 0255-0256, 0295-0297, 0301-determination of beams from a TRP), based at least in part on a TCI state of a physical downlink shared channel beam (see, reception and transmission via the PDCSH from TRP, section  0279-0281, fig. 11-12, TCI states for the PDSCH and DCI beam selection).

13.	Claims 14, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al (US 2020/0145079 A1) in view Liou et al (US 2019/0297640 A1).

Marinier ‘079 discloses determining of beams sets in the above rejection but fails to explicitly teach:
		Regarding claim 17, the method of claim 1, wherein determining the set of beams comprises: determining, for a TRP of the set of TRPs, a beam, of the set of beams, based 
at least in part on a quasi-co-location assumption of a CORESET. 
 
	Regarding claim 19, the method of claim 1, wherein determining the set of beams comprises: determining, for a TRP of the set of TRPs, a beam, of the set of beams, based 
at least in part on an active TCI state of a CORESET that is configured on a cell of the beam. 
 
	Regarding claim 20, the method of claim 1, wherein determining the set of beams comprises: determining, for a TRP of the set of TRPs, a beam, of the set of beams, based 
at least in part on an active physical downlink shared channel TCI state for a cell of the beam. 
 
	Regarding claim 21, the method of claim 20, wherein the cell does not have a CORESET configured.
	
		However, Liou ‘640 from a similar field of endeavor discloses: Regarding claim 17, the method of claim 1, wherein determining the set of beams comprises: determining, for a TRP of the set of TRPs, a beam, of the set of beams, based at least in part on a quasi-co-location assumption of a CORESET (see, beams for receiving CORESETs of cell 1 via the PDCSH, including the TCI configuration being enabled or disabled, section 0181-0182, 0190, the TCI is associated with QCL, section 0204-0206).

In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 
		
	Regarding claim 19, the method of claim 1, wherein determining the set of beams comprises: determining, for a TRP of the set of TRPs, a beam, of the set of beams, based 
at least in part on an active TCI state of a CORESET that is configured on a cell of the beam (see, beams for receiving CORESETs of cell 1 via the PDCSH, including the TCI configuration being enabled or disabled, section 0181-0182, 0190, the TCI is associated with QCL, section 0204-0206).

In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for beam indication as taught by Liou ‘640 into wireless method and apparatus for determining beams set based on DCI signaling of Marinier ‘079.  The motivation would have been to provide monitoring of TCI state mapped to codepoints, CORESET for receiving PDSH (section 0191-0193).

	Regarding claim 20, the method of claim 1, wherein determining the set of beams comprises: determining, for a TRP of the set of TRPs, a beam, of the set of beams, based 
at least in part on an active physical downlink shared channel TCI state for a cell of the beam (see, beams for receiving CORESETs of cell 1 via the PDCSH, including the TCI configuration being enabled or disabled, section 0181-0182, 0190, the TCI is associated with QCL, section 0204-0206).



	Regarding claim 21, the method of claim 20, wherein the cell does not have a CORESET configured (see, TCI field not being present in DCI/TCI being disabled for cell 1 via COREST in the PDSCH, section 0175-0180).

In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for beam indication as taught by Liou ‘640 into wireless method and apparatus for determining beams set based on DCI signaling of Marinier ‘079.  The motivation would have been to provide monitoring of TCI state mapped to codepoints, CORESET for receiving PDSH (section 0191-0193).

Allowable Subject Matter
14.	Claims 4-5, 7, 9-10, 15-16, 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LEE et al (US 2021/0321447 A1) discloses wireless transmission method /device and system/apparatus  for decoding or determining via the DCIs from transmit-receive points (TRPs) (section 0358, 0362, 0383, 344, 0329-0333), including codepoints mapped to TCIs in the DCI (section 0293, 0299-0301).

XU et al (US 2020/0204312 A1, Provisional Application No. 62/781,901, filed on December 19, 2018) discloses beam sweeping based on transmission form multiple TRPs (section, 0276, 0434, 0442-0444) in a New Radio system.

Yi et al (US 2020/0350972 A1, Provisional Application No. 62/841,775, filed on May 1, 2019) discloses selection of beams based on monitoring of RSRQ, RSRP (section 0245, 0362).

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473